Exhibit 10.2

WHITING PETROLEUM CORPORATION

2013 EQUITY INCENTIVE PLAN

Amended and Restated

﻿

1. Purpose, Effective Date and Prior Plan

(a) Purpose.  The purpose of the Whiting Petroleum Corporation 2013 Equity
Incentive Plan, as amended and restated (the “Plan”), is to promote the best
interests of Whiting Petroleum Corporation (together with any successor thereto,
the “Company”) and its stockholders by providing key employees and non-employee
directors of the Company and its Affiliates (as defined below) with an
opportunity to acquire a proprietary interest in the Company, receive monetary
payments based on the value of the Company’s shares, or receive other incentive
compensation. It is intended that the Plan will promote continuity of management
and increased incentive and personal interest in the welfare of the Company by
those key employees who are primarily responsible for shaping and carrying out
the long-range plans of the Company and securing the Company’s continued growth
and financial success.  In addition, by encouraging stock ownership by directors
who are not employees of the Company or its Affiliates, the Company seeks to
attract and retain on its Board of Directors persons of exceptional competence
and to provide a further incentive to serve as a director of the Company.

(b) Original Effective Date.  The Plan became effective on, and Awards could be
granted under the Plan on and after, May 7, 2013, the date that the Plan was
approved by the Company’s stockholders (the “Original Effective Date”).

(c) History.  Prior to the Original Effective Date, the Company had in effect
the Whiting Petroleum Corporation 2003 Equity Incentive Plan (the “Prior
Plan”).  Upon stockholder approval of the Plan on the Original Effective Date,
the Prior Plan terminated and no new awards have been granted under the Prior
Plan after such date; provided that the Prior Plan continues to govern awards
outstanding as of the date of its termination and such awards shall continue in
force and effect until fully distributed or terminated pursuant to their
terms.  The Board amended and restated the Plan effective February 18, 2016,
contingent on subsequent stockholder approval of the Plan as amended and
restated, and stockholders approved the amendment and restatement on May 17,
2016.  The Committee further amended and restated the Plan effective January 1,
2017.

2. Definitions

As used in the Plan, the following terms shall have the respective meanings set
forth below:

(a) “10% Stockholder” shall mean a Participating Key Employee who, as of the
date an Incentive Stock Option is granted to such individual, owns more than ten
percent (10%) of the total combined voting power of all classes of stock then
issued by the Company or a subsidiary corporation.

(b) “Act” shall mean the Securities Act of 1933, as amended.

(c) “Affiliate” shall mean any entity that, directly or through one or more
intermediaries, is controlled by, controls, or is under common control with, the
Company within the meaning of Code Section 414(b) or (c); provided that, in
applying such provisions, the phrase “at least 50 percent” shall be used in
place of “at least 80 percent” each place it appears therein.

(d) “Amendment Approval Date” means the date on which the Company’s stockholders
approve the Plan as amended and restated.

(e) “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Share, Performance Unit, Annual Incentive
Award or Long-Term Incentive Award granted under the Plan.

(f) “Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award granted under the Plan.

(g) “Beneficial Ownership” shall mean a Person’s beneficial ownership of any
securities:

(i) which such Person or any of such Person’s Affiliates has the right to
acquire (whether such right is exercisable immediately or only after the passage
of time) pursuant to any agreement, arrangement or understanding, or upon the
exercise of conversion rights, exchange rights, rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to beneficially own, (A) securities tendered pursuant to a tender
or exchange offer made by or on behalf of such Person or any of such Person’s
Affiliates until



 

--------------------------------------------------------------------------------

 

 

 

such tendered securities are accepted for purchase, or (B) securities issuable
upon exercise of rights issued pursuant to the terms of any Rights Agreement of
the Company, at any time before the issuance of such securities;

(ii) which such Person or any of such Person’s Affiliates, directly or
indirectly, has the right to vote or dispose of or has “beneficial ownership” of
(as determined pursuant to Rule l3d-3 of the General Rules and Regulations under
the Act), including pursuant to any agreement, arrangement or understanding;
provided, however, that a Person shall not be deemed the Beneficial Owner of, or
to beneficially own, any security under this clause (ii) as a result of an
agreement, arrangement or understanding to vote such security if the agreement,
arrangement or understanding: (A) arises solely from a revocable proxy or
consent given to such Person in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable rules and
regulations under the Act and (B) is not also then reportable on a Schedule l3D
under the Act (or any comparable or successor report); or

(iii) which are beneficially owned, directly or indirectly, by any other Person
with which such Person or any of such Person’s Affiliates has any agreement,
arrangement or understanding for the purpose of acquiring, holding, voting
(except pursuant to a revocable proxy as described in clause (ii) above) or
disposing of any voting securities of the Company.

(h) “Board” shall mean the Board of Directors of the Company.

(i) “Change in Control” shall mean the occurrence of any of the following:

(i) any Person (other than (A) the Company or any of its subsidiaries, (B) a
trustee or other fiduciary holding securities under any employee benefit plan of
the Company or any of its subsidiaries, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities or (D) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company
(“Excluded Persons”)) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after the Original Effective Date, pursuant to express
authorization by the Board that refers to this exception) representing 20% or
more of either the then outstanding shares of common stock of the Company or the
combined Voting Power of the Company’s then outstanding voting securities; or

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors of the Company then serving:  (A) individuals who, on
the Original Effective Date constituted the Board and (B) any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the Original
Effective Date, or whose appointment, election or nomination for election was
previously so approved (collectively the “Continuing Directors”); provided,
however, that individuals who are appointed to the Board pursuant to or in
accordance with the terms of an agreement relating to a merger, consolidation,
or share exchange involving the Company (or any direct or indirect subsidiary of
the Company) shall not be Continuing Directors for purposes of this definition
until after such individuals are first nominated for election by a vote of at
least two-thirds (2/3) of the then Continuing Directors and are thereafter
elected as directors by the shareholders of the Company at a meeting of
shareholders held following consummation of such merger, consolidation, or share
exchange; and, provided further, that in the event the failure of any such
persons appointed to the Board to be Continuing Directors results in a Change in
Control of the Company, the subsequent qualification of such persons as
Continuing Directors shall not alter the fact that a Change in Control of the
Company occurred; or

(iii) the consummation of a merger, consolidation or share exchange of the
Company with any other corporation or the issuance of voting securities of the
Company in connection with a merger, consolidation or share exchange of the
Company (or any direct or indirect subsidiary of the Company) pursuant to
applicable stock exchange requirements, other than (A) a merger, consolidation
or share exchange which would result in the voting securities of the Company
outstanding immediately prior to such merger, consolidation or share exchange
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) at least
50% of the combined Voting Power of the voting securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such
merger, consolidation or share



2

 

--------------------------------------------------------------------------------

 

 

 

exchange, or (B) a merger, consolidation or share exchange effected to implement
a recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after the Original Effective Date, pursuant to express
authorization by the Board that refers to this exception) representing 20% or
more of either the then outstanding shares of common stock of the Company or the
combined Voting Power of the Company’s then outstanding voting securities; or

(iv) a complete liquidation or dissolution of the Company is effected or there
is a sale or disposition by the Company of all or substantially all of the
Company’s assets (in one transaction or a series of related transactions within
any period of 24 consecutive months), other than a sale or disposition by the
Company of all or substantially all of the Company’s assets to an entity at
least 75% of the combined Voting Power of the voting securities of which are
owned by Persons in substantially the same proportions as their ownership of the
Company immediately prior to such sale.

Notwithstanding the foregoing, (1) no “Change in Control” shall be deemed to
have occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the Stock
immediately prior to such transaction or series of transactions continue to own,
directly or indirectly, in the same proportions as their ownership in the
Company, an entity that owns all or substantially all of the assets or voting
securities of the Company immediately following such transaction or series of
transactions and (2) with respect to an Award that is or may be considered
deferred compensation subject to Code Section 409A, the definition of “Change in
Control” herein shall be amended and interpreted in a manner that allows the
definition to satisfy the requirements of a change of control under Code Section
409A solely for purposes of complying with the requirements of Code Section
409A.

(j) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.  Any reference to a specific provision of the Code shall also be deemed a
reference to any successor provision thereto.

(k) “Commission” shall mean the United States Securities and Exchange Commission
or any successor agency.

(l) “Committee” shall mean a committee of the Board of Directors of the Company
or a subcommittee thereof designated by such Board to administer the Plan and
comprised solely of not less than two directors, each of whom will be a
“non-employee director” within the meaning of Rule 16b-3 and, to the extent
deemed appropriate by the Committee, each of whom will be an “outside director”
within the meaning of Section 162(m)(4)(C) of the Code; provided that the mere
fact that the Committee shall fail to qualify under the foregoing requirements
shall not invalidate any Award made by the Committee that is otherwise validly
made under the Plan, unless the Committee is aware at the time of the Award’s
grant of the Committee’s failure to so qualify.

(m) “Dividend Equivalent” shall mean a right, granted to a Participating Key
Employee or a Non-Employee Director under the Plan, to receive cash equal to the
cash dividends paid with respect to a specified number of Shares.  Dividend
Equivalents shall not be deemed to be Awards under the Plan.

(n) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(o) “Excluded Items” shall mean any items which the Committee determines shall
be excluded in fixing Performance Goals, including, without limitation, any
gains or losses from discontinued operations, any extraordinary gains or losses
and the effects of accounting changes.

(p) “Fair Market Value” shall mean, with respect to a Share on a particular
date:  (i) the last sales price on such date on the New York Stock Exchange, as
reported in The Wall Street Journal, or if no sales of Shares occur on the date
in question, on the last preceding date on which there was a sale on such
market; (ii) if the Shares are not listed on the New York Stock Exchange, but
are traded on another national securities exchange or in an over-the-counter
market, the last sales price (or, if there is no last sales price reported, the
average of the closing bid and asked prices) for the Shares on the particular
date, or on the last preceding date on which there was a sale of Shares on that
exchange or market; or (iii) if the Shares are neither listed on a national
securities exchange nor traded in an over-the-counter market, the price
determined by the Committee.  With respect to any property other than Shares,
Fair Market Value shall mean the fair market value of such property determined
by such methods or procedures as shall be established from time to time by the
Committee.



3

 

--------------------------------------------------------------------------------

 

 

 

(q) “Incentive Award” shall mean the right to receive a cash payment to the
extent Performance Goals are achieved, and shall include “Annual Incentive
Awards” as described in Section 6(f) of the Plan and “Long-Term Incentive
Awards” as described in Section 6(g) of the Plan.

(r) “Incentive Stock Option” shall mean an option granted under Section 6(a) of
the Plan that is intended to meet the requirements of Section 422 of the Code.

(s) “Key Employee” shall mean any officer or other key employee of the Company
or of any Affiliate who is responsible for or contributes to the management,
growth or profitability of the business of the Company or any Affiliate as
determined by the Committee.

(t) “Non-Employee Director” shall mean a director of the Company or any
Affiliate who is not an employee of the Company or any Affiliate.

(u) “Non-Qualified Stock Option” shall mean an option granted under Section 6(a)
of the Plan that is not intended to be an Incentive Stock Option.

(v) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.

(w) “Participant” shall mean a Participating Key Employee or a Non-Employee
Director who is selected by the Committee to receive an Award under the Plan.

(x) “Participating Key Employee” shall mean a Key Employee designated to be
granted an Award under the Plan.

(y) “Performance Goals” shall mean each of, or a combination of one or more of,
the following (in all cases after excluding the impact of applicable Excluded
Items):

(i) Return on equity;

(ii) Return on investment;

(iii) Return on net assets;

(iv) Return on revenues;

(v) Operating income;

(vi) Performance value added (as defined by the Committee at the time of
selection);

(vii) Pre-tax profits;

(viii) Net income;

(ix) Net earnings per Share;

(x) Working capital as a percent of net revenues;

(xi) Net cash provided by operating activities;

(xii) Market price per Share of common stock;

(xiii) Market price per Share of common stock in comparison with peers;

(xiv) Total stockholder return;



4

 

--------------------------------------------------------------------------------

 

 

 

(xv) Cash flow or cash flow per share;

(xvi) Reserve value or reserve value per share;

(xvii) Net asset value or net asset value per share;

(xviii) Production volumes;

(xix) Reserve addition; and

(xx) Finding and development costs.

measured in each case for the Performance Period (aa) for the Company on a
consolidated basis, (bb) for any one or more Affiliates or divisions of the
Company, where appropriate, and/or (cc) for any other business unit or units of
the Company or any Affiliate, where appropriate, as defined by the Committee at
the time of selection; provided that it shall only be appropriate to measure net
earnings per Share and market price per Share on a consolidated basis.  As to
each Performance Goal, the relevant measurement of performance shall be computed
in accordance with generally accepted accounting principles, if applicable,
unless otherwise determined by the Committee at the time of granting the
Award.  The Committee may, at the time of establishing the Performance Goal(s)
or at the time of measuring performance, exclude the effects of Excluded Items;
provided that with respect to any Award intended to qualify as performance-based
compensation under Section 162(m) of the Code, such exclusions shall be made
only to the extent consistent with Section 162(m) of the Code.  The Committee
may also provide for other adjustments to Performance Goals in the Award
Agreement or plan document evidencing any Award at the time the Award is
granted; provided that, with respect to any Award intended to qualify as
performance-based compensation under Section 162(m) of the Code, such adjustment
may be made only to the extent consistent with Section 162(m) of the
Code.  Where applicable, the Performance Goals may be expressed, without
limitation, in terms of attaining a specified level of the particular criterion
or the attainment of an increase or decrease (expressed as absolute numbers,
averages and/or percentages) in the particular criterion or achievement in
relation to a peer group or other index. The Performance Goals may include a
threshold level of performance below which no payment will be made (or no
vesting will occur), levels of performance at which specified payments will be
paid (or specified vesting will occur), and a maximum level of performance above
which no additional payment will be made (or at which full vesting will occur). 

(z) “Performance Period” shall mean, in relation to Performance Shares or
Performance Units, any period for which a Performance Goal or Goals have been
established; provided, however, that such period shall not be less than one
year.

(aa) “Performance Share” shall mean any right granted under Section 6(e) of the
Plan that will be paid out in cash, as a Share (which, in specified
circumstances, may be a Share of Restricted Stock) or as a Restricted Stock
Unit, which right is contingent on the achievement of one or more Performance
Goals during a specified Performance Period.

(bb) “Performance Unit” shall mean any right granted under Section 6(e) of the
Plan to receive a designated dollar value amount in cash, Shares (which, in
specified circumstances, may be a designated dollar value amount of Shares of
Restricted Stock) or Restricted Stock Units, which right is contingent on the
achievement of one or more Performance Goals during a specified Performance
Period.

(cc) “Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, or government or
political subdivision thereof.

(dd) “Released Securities” shall mean Shares of Restricted Stock with respect to
which all applicable restrictions have expired, lapsed, or been waived.

(ee) “Restricted Securities” shall mean Awards of Restricted Stock or other
Awards under which issued and outstanding Shares are held subject to certain
restrictions.

(ff) “Restricted Stock” shall mean any Share granted under Section 6(c) of the
Plan or, in specified circumstances, a Share paid in connection with another
Award, with such Share subject to risk of forfeiture and restrictions on
transfer or other restrictions that will lapse upon the achievement of one or
more goals relating to completion of service by the Key Employee or Non-Employee
Director or the achievement of performance or other objectives, as determined by
the Committee.



5

 

--------------------------------------------------------------------------------

 

 

 

(gg) “Restricted Stock Unit” shall mean any right to receive Shares in the
future granted under Section 6(d) of the Plan or paid in connection with another
Award, with such right subject to risk of forfeiture and restrictions on
transfer or other restrictions that will lapse upon the achievement of one or
more goals relating to completion of service by the Key Employee or Non-Employee
Director or the achievement of performance or other objectives, as determined by
the Committee.

(hh) “Rule 16b-3” shall mean Rule 16b-3 as promulgated by the Commission under
the Exchange Act, or any successor rule or regulation thereto.

(ii) “Shares” shall mean shares of common stock of the Company, $.001 par value,
and such other securities or property as may become subject to Awards pursuant
to an adjustment made under Section 4(b) of the Plan.

(jj) “Stock Appreciation Right” shall mean any right granted under Section 6(b)
of the Plan.

(kk) “Voting Power” means the voting power of the outstanding securities of the
Company having the right under ordinary circumstances to vote at an election of
the Board of Directors of the Company.

3. Administration

The Plan shall be administered by the Committee; provided, however, that if at
any time the Committee shall not be in existence, the functions of the Committee
as specified in the Plan shall be exercised by a committee consisting of those
members of the Board of Directors of the Company who qualify as “non-employee
directors” under Rule 16b-3 and as “outside directors” under Section
162(m)(4)(C) of the Code.  To the extent permitted by applicable law, the
Committee may delegate to one or more executive officers of the Company any or
all of the authority and responsibility of the Committee with respect to the
Plan, other than with respect to Persons who are subject to Section 16 of the
Exchange Act.  To the extent the Committee has so delegated to one or more
executive officers the authority and responsibility of the Committee, all
references to the Committee herein shall include such officer or officers.

Subject to the terms of the Plan and without limitation by reason of
enumeration, the Committee shall have full discretionary power and authority
to:  (i) designate Participating Key Employees and select Non-Employee Directors
to be participants under the Plan; (ii) determine the type or types of Awards to
be granted to each Participating Key Employee and Non-Employee Director under
the Plan; (iii) determine the number of Shares to be covered by (or with respect
to which payments, rights, or other matters are to be calculated in connection
with), or the amount of cash to be earned pursuant to, Awards granted to
Participating Key Employees or Non-Employee Directors; (iv) determine the terms
and conditions of any Award granted to a Participating Key Employee or
Non-Employee Director; (v) determine whether, to what extent, and under what
circumstances Awards granted to Participating Key Employees or Non-Employee
Directors may be settled or exercised in cash, Shares, other securities, other
Awards, or other property, and the method or methods by which Awards may be
settled, exercised, cancelled, forfeited, or suspended; (vi) determine whether,
to what extent, and under what circumstances cash, Shares, other Awards, and
other amounts payable with respect to an Award granted to Participating Key
Employees of Non-Employee Directors under the Plan shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(vii) interpret and administer the Plan and any instrument or agreement relating
to, or Award made under, the Plan (including, without limitation, any Award
Agreement); (viii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (ix) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan.  Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations, and other decisions under or
with respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time, and shall be final, conclusive, and binding
upon all Persons, including the Company, any Affiliate, any Participating Key
Employee, any Non-Employee Director, any holder or beneficiary of any Award, any
stockholder, and any employee of the Company or of any Affiliate.

The Company will indemnify and hold harmless each member of the Committee and
the Board of Directors of the Company and each executive officer or member of
any other committee to whom a delegation under this Section 3 has been made, as
to any acts or omissions with respect to this Plan or any Award to the maximum
extent that the law and the Company’s by-laws permit.



6

 

--------------------------------------------------------------------------------

 

 

 

4. Shares Available for Award

(a) Shares Available.  Subject to adjustment as provided in Section 4(b):

(i) Number of Shares Available.  As of the Amendment Approval Date, the number
of Shares with respect to which Awards may be granted under the Plan shall be
5,500,000 Shares, plus the number of Shares issuable under Awards outstanding
under the Plan as of the Amendment Approval Date, plus the number of Shares
available for issuance under the Plan that have not been made subject to an
outstanding Award as of the Amendment Approval Date, all of which may be issued
pursuant to the exercise of Incentive Stock Options.  If (A) an Award lapses,
expires, terminates or is cancelled without the issuance of Shares under, or the
payment of other compensation with respect to Shares covered by, the Award
(whether due currently or on a deferred basis), (B) it is determined during or
at the conclusion of the term of an Award that all or some portion of the Shares
with respect to which the Award was granted will not be issuable, or that other
compensation with respect to the Shares covered by the Award will not be
payable, on the basis that the conditions for such issuance will not be
satisfied, (C) Shares are forfeited under an Award or (D) Shares are issued
under any Award and the Company subsequently reacquires them pursuant to rights
reserved upon the issuance of the Shares, then such Shares shall be recredited
to the Plan's reserve and may again be used for new Awards under this Plan, but
Shares recredited to the Plan's reserve pursuant to clause (D) may not be issued
pursuant to Incentive Stock Options.  Notwithstanding the foregoing, in no event
shall the following Shares be recredited to the Plan’s reserve: Shares tendered
in payment of the exercise price of an Option; Shares withheld to satisfy
federal, state or local tax withholding obligations; Shares purchased by the
Company using proceeds from Option exercises; and Shares subject to a
stock-settled Stock Appreciation Right that are not issued in connection with
the stock settlement of the Stock Appreciation Right upon its exercise.  If,
after the Amendment Approval Date, any Shares subject to awards granted under
the Prior Plan would again become available for new grants under the terms of
such plan if such plan were still in effect (taking into account such plan’s
provisions concerning termination or expiration, if any), then those Shares will
be available for the purpose of granting Awards under this Plan, thereby
increasing the number of Shares available for issuance under this Plan as
determined under this Section 4(a)(i). Any such Shares will not be available for
future awards under the terms of the Prior Plan.

(ii) Limitations on Awards to Individual Participants. No Participating Key
Employee shall be granted, during any calendar year, Options for more than
900,000 Shares, Stock Appreciation Rights with respect to more than 900,000
Shares, more than 600,000 Shares of Restricted Stock, more than 600,000
Restricted Stock Units, more than 600,000 Performance Shares, more than 600,000
Performance Units the value of which is based on the Fair Market Value of a
Share, Performance Units the value of which is not based on the Fair Market
Value of a Share that would pay more than $3,000,000, an Annual Incentive Award
that would pay more than $3,000,000, or a Long-Term Incentive Award that would
pay more than $6,000,000 under the Plan.  No Non-Employee Director shall be
granted, during any calendar year, Options for more than 100,000 Shares, Stock
Appreciation Rights with respect to more than 100,000 Shares, more than 100,000
Shares of Restricted Stock, or more than 100,000 Restricted Stock Units.  In all
cases, determinations under this Section 4(a)(ii) shall be made in a manner that
is consistent with the exemption for performance-based compensation provided by
Section 162(m) of the Code and any regulations promulgated thereunder to the
extent required for Awards that are otherwise eligible to qualify as
performance-based compensation to qualify for such exemption.

(iii) Accounting for Awards.  The number of Shares covered by an Award under the
Plan, or to which such Award relates, shall be counted on the date of grant of
such Award against the number of Shares available for granting Awards under the
Plan.

(iv) Sources of Shares Deliverable Under Awards.  Any Shares delivered pursuant
to an Award may consist, in whole or in part, of authorized and unissued Shares
or of treasury Shares.

(b) Adjustments; Change in Control.  If:  (i) the Company shall at any time be
involved in a merger or other transaction in which the Shares are changed or
exchanged; (ii) the Company shall subdivide or combine the Shares or the Company
shall declare a dividend payable in Shares, other securities or other property;
(iii) the Company shall effect a cash dividend the amount of which, on a per
Share basis, exceeds ten percent (10%) of the Fair Market Value of a Share at
the time the dividend is declared, or the Company shall effect any other
dividend or other distribution on the Shares in the form of cash, or a
repurchase of Shares, that the Board determines by resolution is special or
extraordinary in nature or that is in connection with a transaction that the
Company characterizes publicly as a recapitalization or reorganization involving
the Shares; or (iv) any other event shall occur, which, in the



7

 

--------------------------------------------------------------------------------

 

 

 

case of this clause (iv), in the judgment of the Committee necessitates an
adjustment to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under this Plan, then the Committee
shall, in such manner as it may deem equitable to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Plan, adjust as applicable: (A) the number and type of Shares subject
to this Plan (including the number and type of Shares described in Section
4(a)(i) and (ii), and which may after the event be made the subject of Awards;
(B) the number and type of Shares subject to outstanding Awards; (C) the grant,
purchase, or exercise price with respect to any Award; and (D) to the extent
such discretion does not cause an Award that is intended to qualify as
performance-based compensation under Code Section 162(m) to lose its status as
such, the Performance Goals of an Award; or, if deemed appropriate, make
provision for a cash payment in an amount determined by the Committee to the
holder of an outstanding Award in exchange for cancellation of some or all of
such Award (without the consent of the holder of an Award) effective at such
time as the Committee specifies (which may be the time such transaction or event
is effective) or in lieu of any or all of the foregoing adjustments; provided,
however, in each case, that with respect to Awards of Incentive Stock Options no
such adjustment shall be authorized to the extent that such authority would
cause the Plan to violate Section 422(b) of the Code; and provided further that
the number of Shares subject to any Award payable or denominated in Shares shall
always be a whole number.  In any event, previously granted Options or Stock
Appreciation Rights are subject only to such adjustments as are necessary to
maintain the relative proportionate interest the Options and Stock Appreciation
Rights represented immediately prior to any such event and to preserve, without
exceeding, the value of such Options or Stock Appreciation Rights.

Without limitation, in the event of any reorganization, merger, consolidation,
combination or other similar corporate transaction or event, the Committee may
substitute, on an equitable basis as the Committee determines, for each Share
then subject to an Award and the Shares subject to this Plan (if the Plan will
continue in effect), the number and kind of shares of stock, other securities,
cash or other property to which holders of Shares are or will be entitled in
respect of each Share pursuant to the transaction.

Notwithstanding the foregoing, in the case of a stock dividend (other than a
stock dividend declared in lieu of an ordinary cash dividend) or subdivision or
combination of the Shares (including a reverse stock split), if no action is
taken by the Committee, adjustments contemplated by this subsection that are
proportionate shall nevertheless automatically be made as of the date of such
stock dividend or subdivision or combination of the Shares.

In order to preserve a Participant’s rights under an Award in the event of a
Change in Control, the Committee in its discretion may, at the time an Award is
granted or at anytime thereafter, take one or more of the following actions with
respect to a Change in Control:  (i) provide for the acceleration of any time
period relating to the Award or the exercise of the Award in connection with a
Change in Control; (ii) provide for the cancellation of the Award upon or
immediately prior to the Change in Control in exchange for an amount of cash or
other property equal to the value of the Award or the value that could have been
received upon the exercise of the Award had the Award then been vested and/or
exercisable; (iii) adjust the terms of the Award in the manner determined by the
Committee to be appropriate to reflect the Change in Control; (iv) cause the
Award to be assumed, or new right substituted therefor, by another entity; or
(v) make such other provision as the Committee may consider equitable and in the
best interests of the Company in connection with a Change in Control.

(c) Issuance or Assumption.  Notwithstanding any other provision of this Plan,
and without affecting the number of Shares otherwise reserved or available under
this Plan, in connection with any merger, consolidation, acquisition of property
or stock, or reorganization, the Committee may authorize the issuance or
assumption of awards under this Plan upon such terms and conditions as it may
deem appropriate.

5. Eligibility

The Committee may designate any Key Employee as a Participating Key
Employee.  All Non-Employee Directors shall be eligible to receive, at the
discretion of the Committee, Awards of Non-Qualified Stock Options pursuant to
Section 6(a), Stock Appreciation Rights pursuant to Section 6(b), Restricted
Stock pursuant to Section 6(c) and Restricted Stock Units pursuant to Section
6(d).  The Committee’s granting of an Award to a Participant will not require
the Committee to grant an Award to such individual at any future time.  The
Committee’s granting of a particular type of Award to a Participant will not
require the Committee to grant any other type of Award to such individual.

6. Awards

(a) Option Awards.  The Committee may grant Options to Key Employees and
Non-Employee Directors with the terms and conditions as set forth below and with
such additional terms and conditions, in either case not inconsistent with the
provisions of the Plan, as the Committee shall determine.



8

 

--------------------------------------------------------------------------------

 

 

 

(i) Type of Option.  The Committee shall determine whether an Option granted to
a Participating Key Employee is to be an Incentive Stock Option or Non-Qualified
Stock Option; provided, however, that Incentive Stock Options may be granted
only to Key Employees of the Company, a parent corporation (within the meaning
of Code Section 424(e)) or a subsidiary corporation (within the meaning of Code
Section 424(f)).  All Options granted to Non-Employee Directors shall be
Non-Qualified Stock Options.

(ii) Exercise Price.  The exercise price per Share of an Option granted pursuant
to this Section 6(a) shall be determined by the Committee; provided, however,
that such exercise price shall not be less than 100% of the Fair Market Value of
a Share on the date of grant of such Option; and provided further that an
Incentive Stock Option granted to a 10% Stockholder must have an exercise price
at least equal to 110% of the Fair Market Value of the Shares subject to the
Option as determined on the date of grant.

(iii) Option Term.  The term of each Option shall be fixed by the Committee;
provided, however, that in no event shall the term of any Option exceed a period
of ten years from the date of its grant; and provided further that each
Incentive Stock Option granted to a 10% Stockholder must terminate no later than
five years after the date of its grant.

(iv) Grant Date.  The date of grant of each Option shall be fixed by the
Committee; provided, however, that such date of grant may not be prior to the
date of the Committee’s approval of the grant.

(v) Vesting, Exercisability and Method of Exercise.  An Option shall become
vested and exercisable in such manner and within such period or periods and in
such installments or otherwise as shall be determined by the Committee, except
that Options may not be granted with a vesting period shorter than one year
(other than Options relating to Shares that, in combination with the Shares
relating to all other Awards granted with a vesting period shorter than one
year, do not exceed 5% of the total Shares authorized under Section 4(a)).  The
Committee also shall determine the method or methods by which, and the form or
forms, including, without limitation, cash, Shares, other securities, other
Awards, or other property, or any combination thereof, having a Fair Market
Value on the exercise date equal to the relevant exercise price, in which
payment of the exercise price with respect to any Option may be made or deemed
to have been made.

(vi) Incentive Stock Options.  The terms of any Incentive Stock Option granted
to a Key Employee under the Plan shall comply in all respects with the
provisions of Section 422 of the Code and any regulations promulgated
thereunder. Notwithstanding any provision in the Plan to the contrary, no
Incentive Stock Option may be granted hereunder after the tenth anniversary of
the adoption of the Plan by the Board of Directors.  If the aggregate Fair
Market Value of the Shares subject to all Incentive Stock Options granted to a
Participating Key Employee (as determined on the date of grant of each such
Option) that become exercisable during a calendar year exceed $100,000, or if
Options that are intended to be Incentive Stock Options otherwise fail to meet
the applicable requirements of the Code, then such Incentive Stock Options shall
be treated as a Non-Qualified Stock Options to the extent such $100,000
limitation is exceeded or to the extent of such other failure.

(b) Stock Appreciation Rights.  The Committee may grant Stock Appreciation
Rights to Key Employees or Non-Employee Directors.  Subject to the terms of the
Plan and any applicable Award Agreement, a Stock Appreciation Right granted
under the Plan shall confer on the holder thereof a right to receive, upon
exercise thereof, the excess of (i) the Fair Market Value of one Share on the
date of exercise over (ii) the grant price of the Stock Appreciation Right as
specified by the Committee, which shall not be less than 100% of the Fair Market
Value of one Share on the date of grant of the Stock Appreciation
Right.  Subject to the terms of the Plan, the grant price, grant date (which may
not be prior to the date of the Committee’s approval of the grant), term (which
may not extend more than ten years from the date of the grant), methods of
exercise, methods of settlement (including whether the Participating Key
Employee or Non-Employee Director will be paid in cash, Shares, other
securities, other Awards, or other property, or any combination thereof), and
any other terms and conditions of any Stock Appreciation Right shall be
determined by the Committee.  The Committee shall also determine the vesting
provisions of Stock Appreciation Rights, provided that Stock Appreciation Rights
may not be granted with a vesting period shorter than one year (other than Stock
Appreciation Rights relating to Shares that, in combination with the Shares
relating to all other Awards granted with a vesting period shorter than one
year, do not exceed 5% of the total Shares authorized under Section 4(a)).  The
Committee may impose such conditions or restrictions on the exercise of any
Stock Appreciation Right as it may deem appropriate.



9

 

--------------------------------------------------------------------------------

 

 

 

(c) Restricted Stock Awards.

(i) Issuance.  The Committee may grant Awards of Restricted Stock to Key
Employees and Non-Employee Directors.

(ii) Restrictions.  Shares of Restricted Stock granted to Participating Key
Employees and Non-Employee Directors shall be subject to such restrictions as
the Committee may impose (including, without limitation, any limitation on the
right to vote a Share of Restricted Stock or the right to receive any dividend
or other right or property), which restrictions may lapse separately or in
combination at such time or times, in such installments or otherwise, as the
Committee may deem appropriate, provided that Shares of Restricted Stock may not
be granted with a vesting period shorter than one year (other than Shares of
Restricted Stock that, in combination with the Shares relating to all other
Awards granted with a vesting period shorter than one year, do not exceed 5% of
the total Shares authorized under Section 4(a)).

(iii) Registration.  Any Restricted Stock granted under the Plan to a
Participating Key Employee or Non-Employee Director may be evidenced in such
manner as the Committee may deem appropriate, including, without limitation,
book-entry registration or issuance of a stock certificate or certificates.  In
the event any stock certificate is issued in respect of Shares of Restricted
Stock granted under the Plan to a Participating Key Employee or Non-Employee
Director, such certificate shall be registered in the name of the Participating
Key Employee or Non-Employee Director and shall bear an appropriate legend (as
determined by the Committee) referring to the terms, conditions, and
restrictions applicable to such Restricted Stock.

(iv) Payment of Restricted Stock.  At the end of the applicable restriction
period relating to Restricted Stock granted to a Participating Key Employee or
Non-Employee Director, one or more stock certificates for the appropriate number
of Shares, free of restrictions imposed under the Plan, shall be delivered to
the Participating Key Employee or Non-Employee Director, or, if the
Participating Key Employee or Non-Employee Director received stock certificates
representing the Restricted Stock at the time of grant, the legends placed on
such certificates to describe the restrictions imposed under the Plan shall be
removed.

(v) Forfeiture.  Except as otherwise determined by the Committee, upon
termination of employment of a Participating Key Employee or service as a
director of a Non-Employee Director (as determined under criteria established by
the Committee) for any reason during the applicable restriction period, all
Shares of Restricted Stock still subject to restriction shall be forfeited by
the Participating Key Employee or Non-Employee Director; provided, however, that
the Committee may, when it finds that a waiver would be in the best interests of
the Company, waive in whole or in part any or all remaining restrictions with
respect to Shares of Restricted Stock held by a Participating Key Employee or
Non Employee Director.

(d) Restricted Stock Units.

(i) Issuance.  The Committee may grant Awards of Restricted Stock Units to Key
Employees or Non-Employee Directors.

(ii) Restrictions.  Restricted Stock Units granted to Participating Key
Employees or Non-Employee Directors shall be subject to such restrictions as the
Committee may impose, which restrictions may lapse separately or in combination
at such time or times, in such installments or otherwise, as the Committee may
deem appropriate, provided that Restricted Stock Units may not be granted with a
vesting period shorter than one year (other than Restricted Stock Units relating
to Shares that, in combination with the Shares relating to all other Awards
granted with a vesting period shorter than one year, do not exceed 5% of the
total Shares authorized under Section 4(a)).

(iii) Payment of Shares.  The Committee shall determine whether to settle
Restricted Stock Units in cash, in Shares, or a combination thereof at end of
any applicable restriction period; provided, however, that the Committee may
defer, or make available such deferral elections with respect to, the settlement
of Restricted Stock Units as it deems appropriate, subject in each case to the
requirements of Code Section 409A.  

(iv) Forfeiture.  Except as otherwise determined by the Committee, upon
termination of employment of a Participating Key Employee or service as a
director of a Non-Employee Director (as determined under criteria established by
the Committee) for any reason during the applicable restriction period, all
unvested Restricted Stock



10

 

--------------------------------------------------------------------------------

 

 

 

Units shall be forfeited by the Participating Key Employee or Non-Employee
Director; provided, however, that the Committee may, when it finds that a waiver
would be in the best interests of the Company, waive in whole or in part any or
all remaining restrictions with respect to Restricted Stock Units held by a
Participating Key Employee or Non Employee Director.

(e) Performance Shares and Performance Units.

(i) Issuance.  The Committee may grant Awards of Performance Shares and/or
Performance Units to Key Employees.  Non-Employee Directors are not eligible to
be granted Performance Shares or Performance Units under the Plan.

(ii) Performance Goals and Other Terms.  The Committee shall determine the
Performance Period, the Performance Goal or Goals (and the performance level or
levels related thereto) to be achieved during any Performance Period, the
proportion of payments, if any, to be made for performance between the minimum
and full performance levels for any Performance Goal and, if applicable, the
relative percentage weighting given to each of the selected Performance Goals,
provided that Performance Shares and/or Performance Units may not be granted
with a vesting period shorter than one year (other than Performance Shares or
Performance Units relating to Shares that, in combination with the Shares
relating to all other Awards granted with a vesting period shorter than one
year, do not exceed 5% of the total Shares authorized under Section 4(a)).  The
Committee shall also determine the restrictions applicable to Shares of
Restricted Stock or Restricted Stock Units received upon payment of Performance
Shares or Performance Units if Performance Shares or Performance Units are paid
in such manner, and any other terms, conditions and rights relating to a grant
of Performance Shares or Performance Units.  The Committee shall have sole
discretion to choose among the selected Performance Goals set forth in
Section 2(y).  Subject to stockholder approval to the extent required to qualify
the Award for the performance-based exemption provided by Section 162(m) of the
Code, the Committee shall have sole discretion to choose Performance Goals in
addition to those set forth in Section 2(y).  Notwithstanding the foregoing, in
the event the Committee determines it is advisable to grant Performance Shares
or Performance Units which do not qualify for the performance-based exemption
under Section 162(m) of the Code, the Committee may make such grants without
satisfying the requirements thereof.

(iii) No Voting Rights.  Participating Key Employees shall have no voting rights
with respect to Performance Shares or Shares underlying Performance Units held
by them during the applicable Performance Period.

(iv) Payment. As soon as is reasonably practicable following the end of the
applicable Performance Period, and subject to the Committee certifying in
writing as to the satisfaction of the requisite Performance Goal or Goals if
such certification is required in order to qualify the Award for the
performance-based exemption provided by Section 162(m) of the Code, payment of
earned Performance Shares and/or Performance Units shall be made.  The
Committee, in its sole discretion, may pay earned Performance Shares and
Performance Units in the form of cash, Shares (which may be Shares of Restricted
Stock), Restricted Stock Units or a combination of cash, Shares (which may be
Shares of Restricted Stock) and/or Restricted Stock Units, which have an
aggregate Fair Market Value equal to the value of the earned Performance Shares
and Shares underlying earned Performance Units at the close of the applicable
Performance Period.  Any Shares of Restricted Stock payable in connection with
Performance Shares or Performance Units shall, pending the expiration, lapse, or
waiver of the applicable restrictions, be evidenced in the manner as set forth
in Section 6(c)(iii) hereof.  

(f) Annual Incentive Awards.    Subject to the terms of this Plan, the Committee
may grant Annual Incentive Awards to Key Employees.  Non-Employee Directors are
not eligible to be granted Annual Incentive Awards.  The Committee shall
determine all terms and conditions of an Annual Incentive Award, including but
not limited to the Performance Goals, performance period, the potential amount
payable, and the timing of payment, subject to the following:  (i) the Committee
must require that payment of all or any portion of the amount subject to the
Annual Incentive Award is contingent on the achievement of one or more
Performance Goals during the period the Committee specifies, although the
Committee may specify that all or a portion of the Performance Goals subject to
an Award are deemed achieved upon a Participant’s death, disability or
retirement, or such other circumstances as the Committee may specify; and (ii)
the performance period must relate to a period of one fiscal year of the Company
except that, if the Award is made at the time of commencement of employment with
the Company or an Affiliate or on the occasion of a promotion, then the Award
may relate to a period shorter than one fiscal year.    



11

 

--------------------------------------------------------------------------------

 

 

 

(g) Long-Term Incentive Awards.  Subject to the terms of this Plan, the
Committee may grant Long-Term Incentive Awards to Key Employees.  Non-Employee
Directors are not eligible to be granted Long-Term Incentive Awards.  The
Committee shall determine all terms and conditions of a Long-Term Incentive
Award, including but not limited to the Performance Goals, performance period,
the potential amount payable, and the timing of payment, subject to the
following:  (i) the Committee must require that payment of all or any portion of
the amount subject to the Long-Term Incentive Award is contingent on the
achievement of one or more Performance Goals during the period the Committee
specifies, although the Committee may specify that all or a portion of the
Performance Goals subject to an Award are deemed achieved upon a Participant’s
death, disability or retirement, or such other circumstances as the Committee
may specify; and (ii) the performance period must relate to a period of more
than one fiscal year of the Company. 

(h) General.

(i) No Consideration for Awards.  Awards shall be granted to Participating Key
Employees and Non-Employee Directors for no cash consideration unless otherwise
determined by the Committee.

(ii) Award Agreements.  Each Award granted under the Plan shall be evidenced by
an Award Agreement in such form (consistent with the terms of the Plan) as shall
have been approved by the Committee.

(iii) Awards May Be Granted Separately or Together.  Awards to Participating Key
Employees under the Plan may be granted either alone or in addition to, in
tandem with, or (subject to the limitations of Section 6(j)) in substitution for
any other Award or any award granted under any other plan of the Company or any
Affiliate.  Awards granted in addition to or in tandem with other Awards, or in
addition to or in tandem with awards granted under any other plan of the Company
or any Affiliate, may be granted either at the same time as or at a different
time from the grant of such other Awards or awards.

(iv) Forms of Payment Under Awards.  Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise, or payment of an Award to a Participating
Key Employee or Non-Employee Director may be made in such form or forms as the
Committee shall determine, and may be made in a single payment or transfer, in
installments, or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee.  Such rules and procedures may include,
without limitation, provisions for the payment or crediting of interest on
installment or deferred payments.

(v) Limits on Transfer of Awards.  Except as otherwise provided by the
Committee, no Award (other than Released Securities), and no right under any
such Award, shall be assignable, alienable, saleable, or transferable by a
Participating Key Employee or Non-Employee Director otherwise than by will or by
the laws of descent and distribution (or, in the case of an Award of Restricted
Securities, to the Company); provided, however, that a Participating Key
Employee or Non-Employee Director at the discretion of the Committee may be
entitled, in the manner established by the Committee, to designate a beneficiary
or beneficiaries to exercise his or her rights, and to receive any property
distributable, with respect to any Award upon the death of the Participating Key
Employee or Non-Employee Director, as the case may be.  Each Award, and each
right under any Award, shall be exercisable, during the lifetime of the
Participating Key Employee or Non-Employee Director, only by such individual or,
if permissible under applicable law, by such individual’s guardian or legal
representative.  Except as otherwise provided by the Committee, no Award (other
than Released Securities), and no right under any such Award, may be pledged,
alienated, attached, or otherwise encumbered, and any purported pledge,
alienation, attachment, or encumbrance thereof shall be void and unenforceable
against the Company or any Affiliate.

(vi) Term of Awards.  Except as otherwise provided in the Plan, the term of each
Award shall be for such period as may be determined by the Committee.

(vii) Share Certificates; Representation.  In addition to the restrictions
imposed pursuant to Section 6(c) and Section 6(e) hereof, all certificates for
Shares delivered under the Plan pursuant to any Award or the exercise thereof
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Plan or the rules, regulations, and other
requirements of the Commission, any stock exchange or other market upon which
such Shares are then listed or traded, and any applicable federal or state
securities laws, and the Committee may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions.  The
Committee may require each Participating Key Employee, Non-Employee Director or
other Person who acquires Shares under the Plan by means of an Award originally
made to a Participating Key Employee



12

 

--------------------------------------------------------------------------------

 

 

 

or Non-Employee Director to represent to the Company in writing that such
Participating Key Employee, Non-Employee Director or other Person is acquiring
the Shares without a view to the distribution thereof.

(i) Dividend Equivalents.  In addition to Awards granted under the Plan, the
Committee may grant Dividend Equivalents to Participating Key Employees and
Non-Employee Directors, entitling the Participating Key Employees and
Non-Employee Directors to receive cash equal to cash dividends paid with respect
to a specified number of Shares.  Dividend Equivalents may only be granted in
connection with “full-value” Awards granted to the Participating Key Employee or
Non-Employee Director under the Plan.  For this purpose, a “full-value” Award
includes Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units (valued in relation to a Share) and any other similar Award
under which the value of the Award is measured as the full value of a Share,
rather than the increase in the value of a Share.  The Committee may provide
that Dividend Equivalents shall be paid or distributed when accrued or shall be
deemed to have been reinvested in such investment vehicles as determined by the
Committee, subject to such restrictions and risks of forfeiture as the Committee
may impose and provided that Dividend Equivalents on Performance Shares and
Performance Units (valued in relation to a Share) shall be earned only to the
extent the related Performance Shares and Performance Units also are earned.

(j) No Repricing or Backdating of Options of Stock Appreciation Rights.  Except
for adjustments made pursuant to Section 4(b), neither the Committee nor any
other person may decrease the exercise or grant price for any outstanding Option
or Stock Appreciation Right after the date of grant, cancel an outstanding
Option or Stock Appreciation Right in exchange for cash or other Awards (other
than cash or other Awards with a value equal to the excess of the Fair Market
Value of the Shares subject to such Option or Stock Appreciation Right at the
time of cancellation over the exercise or grant price for such Shares) or allow
a Participant to surrender an outstanding Option or Stock Appreciation Right to
the Company as consideration for the grant of a new Option or Stock Appreciation
Right with a lower exercise price. In addition, the Committee may not make a
grant of an Option or Stock Appreciation Right with a grant date that is
effective prior to the date the Committee takes action to approve such Award.

(k) Code Section 409A.  The provisions of Code Section 409A are incorporated
herein by reference to the extent necessary for any Award that is subject to
Code Section 409A to comply therewith. 

7. Amendment and Termination of the Plan; Correction of Defects and Omissions

(a) Amendments to and Termination of the Plan.  Except as otherwise provided
herein, the Board of Directors of the Company or the Committee may at any time
amend, alter, suspend, discontinue, or terminate the Plan; provided, however,
that:

(i) approval by the Board of Directors shall be required for any such action to
the extent the Company determines such approval is required by: (A) prior action
of the Board, (B) applicable corporate law, or (C) any other applicable law;

(ii) stockholder approval of any amendment of the Plan shall also be obtained to
the extent the Company determines such approval is required by: (A) Section 16
of the Exchange Act, (B) the Code, (C) the listing requirements of any principal
securities exchange or market on which the Shares are then traded, or (D) any
other applicable law; and

(iii) stockholder approval is required for any of the following Plan amendments:
(A) an amendment to materially increase any number of Shares or limits specified
in Section 4(a) (except as contemplated by Section 4(b)), (B) an amendment to
expand the group of individuals that may become Participants, or (C) an
amendment that would diminish the protections afforded by Section 6(j) or that
would materially change the minimum vesting and performance requirements of an
Award as required in the Plan.

(b) Amendment, Modification or Cancellation of Awards.  Subject to the
requirements of this Plan, the Committee may modify, amend or cancel any Award,
or waive any restrictions or conditions applicable to any Award or the exercise
of the Award, provided that any modification or amendment that materially
diminishes the rights of the Participant, or any cancellation of an Award, shall
be effective only if agreed to by the Participant or any other person(s) as may
then have an interest in the Award, but the Committee need not obtain
Participant (or other interested party) consent for the adjustment or
cancellation of an Award pursuant to the provisions of Section 4(b) or the
modification of an Award to the extent deemed necessary to comply with any
applicable law, the listing requirements of any principal securities exchange or
market on which the Shares are then traded, or to preserve favorable accounting
or tax treatment of any Award for the Company.  Notwithstanding the foregoing,
unless determined otherwise by the Committee, any such amendment shall be made
in a manner that will enable an Award intended to be exempt from



13

 

--------------------------------------------------------------------------------

 

 

 

Code Section 409A to continue to be so exempt, or to enable an Award intended to
comply with Code Section 409A to continue to so comply.

(c) Recoupment of Awards.  Any Awards granted pursuant to this Plan, and any
Stock issued or cash paid pursuant to an Award, shall be subject to (i) any
recoupment, clawback, equity holding, stock ownership or similar policies
adopted by the Company from time to time (to the extent contemplated by such
policies) and (ii) any recoupment, clawback, equity holding, stock ownership or
similar requirements made applicable by law, regulation or listing standards to
the Company from time to time (to the extent contemplated by such requirements).

(d) Correction of Defects, Omissions and Inconsistencies.  The Committee may
correct any defect, supply any omission, or reconcile any inconsistency in the
Plan, any Award or any Award Agreement in the manner and to the extent it shall
deem desirable to carry the Plan into effect.

(e) Survival Of Awards.  Termination of the Plan shall not affect the rights of
Participating Key Employees or Non-Employee Directors with respect to Awards
previously granted to them, and all unexpired Awards shall continue in force and
effect after termination of the Plan except as they may lapse or be terminated
by their own terms and conditions.  Notwithstanding the foregoing, the authority
of the Board and the Committee under this Section 7 and to otherwise administer
the Plan will extend beyond the date of this Plan’s termination.

8. General Provisions

(a) No Rights to Awards.  No Key Employee, Participating Key Employee,
Non-Employee Director or other Person shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Key Employees, Participating Key Employees, Non-Employee Directors or holders or
beneficiaries of Awards under the Plan.  The terms and conditions of Awards need
not be the same with respect to each Participating Key Employee or Non-Employee
Director.

(b) Withholding.  No later than the date as of which tax withholding is first
required with respect to any Award under the Plan, the Participating Key
Employee shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, any federal, state, local or foreign taxes of
any kind required by law to be withheld with respect to such amount.  Unless
otherwise determined by the Committee, withholding obligations arising with
respect to Awards to Participating Key Employees under the Plan may be settled
with Shares (other than Restricted Securities), including Shares that are part
of, or are received upon exercise of, the Award that gives rise to the
withholding requirement; provided,  however, that the amount to be withheld may
not exceed the total maximum statutory tax rates associated with the transaction
to the extent needed for the Company to avoid adverse accounting treatment.  The
obligations of the Company under the Plan shall be conditional on such payment
or arrangements, and the Company and any Affiliate shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to the Participating Key Employee.  The Committee may establish
such procedures as it deems appropriate for the settling of withholding
obligations with Shares, including, without limitation, the establishment of
such procedures as may be necessary to satisfy the requirements of Rule 16b-3.

(c) No Guarantee of Tax Treatment.  Notwithstanding any provisions of the Plan,
the Company does not guarantee to any Participant or any other Person with an
interest in an Award that (i) any Award intended to be exempt from Code Section
409A shall be so exempt, (ii) any Award intended to comply with Code Section
409A or Code Section 422 shall so comply, or (iii) any Award shall otherwise
receive a specific tax treatment under any other applicable tax law, nor in any
such case will the Company or any Affiliate indemnify, defend or hold harmless
any individual with respect to the tax consequences of any Award. 

(d) No Limit on Other Compensation Arrangements.  Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other or additional compensation arrangements, and such arrangements may be
either generally applicable or applicable only in specific cases.

(e) Rights and Status of Recipients of Awards.  The grant of an Award shall not
be construed as giving a Participating Key Employee the right to be retained in
the employ of the Company or any Affiliate.  Further, the Company or any
Affiliate may at any time dismiss a Participating Key Employee from employment,
free from any liability, or any claim under the Plan, unless otherwise expressly
provided in the Plan or in any Award Agreement.  The grant of an Award to a
Non-Employee Director pursuant to Section 6(a) of the Plan shall confer no right
on such Non-Employee Director to continue as a director of the Company or any
Affiliate.  Except for rights accorded under the Plan and under any applicable
Award Agreement, Participating Key Employees and Non-Employee Directors shall
have no rights as holders of Shares as a result of the granting of Awards
hereunder.



14

 

--------------------------------------------------------------------------------

 

 

 

(f) No Compensation for Benefit Plans.  No Award payable under this Plan shall
be deemed salary or compensation for the purpose of computing benefits under any
benefit plan or other arrangement of the Company or any Affiliate for the
benefit of its employees or directors unless the Company or appropriate
Affiliate shall determine otherwise.

(g) Approval of Material Terms of Performance Goals.  Notwithstanding anything
herein to the contrary, if so determined by the Board of Directors, the Plan
provisions specifying the material terms of the Plan’s performance goals (within
the meaning of Code Section 162(m)) shall be submitted to the stockholders of
the Company for re-approval no later than the first stockholder meeting that
occurs in the fifth year following the year in which stockholders previously
approved such Plan provisions.

(h) Unfunded Status of the Plan.  Unless otherwise determined by the Committee,
the Plan shall be unfunded and shall not create (or be construed to create) a
trust or a separate fund or funds.  The Plan shall not establish any fiduciary
relationship between the Company and any Participating Key Employee,
Non-Employee Director or other Person.  To the extent any Person holds any right
by virtue of a grant under the Plan, such right (unless otherwise determined by
the Committee) shall be no greater than the right of a general unsecured
creditor of the Company.

(i) Governing Law; Limitations on Actions.  The validity, construction, and
effect of the Plan and any rules and regulations relating to the Plan shall be
determined in accordance with the internal laws of the State of Delaware,
without reference to conflict of law principles thereof, and applicable federal
law.  Any action or other legal proceeding with respect to the Plan or any Award
may be brought only within the period ending on the earlier of (i) one year
after the date the claimant in such action or proceeding knows or with the
exercise of reasonable care should have known of the facts giving rise to the
claim, or (ii) the expiration of the applicable statute of limitations period
under applicable law.  Exclusive jurisdiction over any such actions or legal
proceedings shall reside in the courts of the State of Colorado and the United
States District Court located in Denver, Colorado.

(j) Severability.  If any provision of the Plan or any Award Agreement or any
Award is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction, or as to any Person or Award, or would disqualify the Plan, any
Award Agreement or any Award under any law deemed applicable by the Committee,
such provision shall be construed or deemed amended to conform to applicable
laws, or if it cannot be so construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan, any
Award Agreement or the Award, such provision shall be stricken as to such
jurisdiction, Person, or Award, and the remainder of the Plan, any such Award
Agreement and any such Award shall remain in full force and effect.

(k) No Fractional Shares.  No fractional Shares or other securities shall be
issued or delivered pursuant to the Plan, any Award Agreement or any Award, and
the Committee shall determine (except as otherwise provided in the Plan) whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares or other securities, or whether such fractional Shares
or other securities or any rights thereto shall be canceled, terminated, or
otherwise eliminated.

(l) Headings.  Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference.  Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

15

 

--------------------------------------------------------------------------------

 

 

 

Appendix A

In connection with the consummation of the acquisition (the “Acquisition”)
contemplated by the Arrangement Agreement (the “Arrangement Agreement”), dated
July 13, 2014, among Whiting Petroleum Corporation (the “Company”), Kodiak Oil &
Gas Corp. (“Kodiak”) and 1007695 B.C. Ltd., a wholly-owned subsidiary of the
Company (“Acquiror Canadian Sub”), pursuant to which Acquiror Canadian Sub
acquired all of the outstanding common shares of Kodiak, and Acquiror Canadian
Sub and Kodiak amalgamated to form one corporate entity with Kodiak surviving
the amalgamation as part of a plan of arrangement, on December 8, 2014, the
Company assumed under the Company’s 2013 Equity Incentive Plan (the “Plan”) and
converted to awards relating to Shares (as defined in the Plan) the outstanding
awards under Kodiak’s 2007 Stock Incentive Plan (the “Kodiak Stock Plan”) that,
prior to the Acquisition, related to the common shares of Kodiak (such assumed
and converted awards, the “Assumed Awards”).

The Assumed Awards shall continue to be subject to the terms and conditions of
the applicable award agreements issued under the Kodiak Stock Plan, except that
references to Kodiak shall be deemed to refer instead to the Company, the shares
to which the awards relate shall be Shares and the number of Shares to which the
awards relate and the exercise prices thereof shall be adjusted as provided in
the Arrangement Agreement.  The Assumed Awards shall otherwise be subject to the
terms and conditions of the Plan, except as set forth below or to the extent
required for compliance with the regulations under the Internal Revenue Code of
1986, as amended, concerning performance-based compensation and incentive stock
options, for compliance with any other applicable regulations or listing
standards or to preserve favorable accounting or tax treatment for the Company.

Terms and Conditions Applicable to the Assumed Awards
(capitalized terms used and not defined below having the meanings originally set
forth in the Kodiak Stock Plan)

1.



Options which are outstanding under the Kodiak Incentive Share Option Plan (the
“Pre-Existing Plan”) as of the effective date of the Kodiak Stock Plan shall
continue to be exercisable and shall be governed by and be subject to the terms
of the Pre-Existing Plan and the stock option agreements evidencing their
issuance.

2.



In the event that the Compensation Committee (the “Committee”) of the Board of
Directors of Whiting Petroleum Corporation (the “Company”) shall determine that
any dividend or other distribution (whether in the form of cash, shares of the
common stock of the Company (“Shares”), other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company or other similar corporate
transaction or event affects the Shares such that an adjustment is determined by
the Committee to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under an Award,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number and type of Shares (or other securities or other property)
subject to outstanding Awards and (ii) the purchase price or exercise price with
respect to any Award; provided, however, that the number of Shares covered by
any Award or to which such Award relates shall always be a whole number.

3.



Except as otherwise determined by the Committee, upon a Participant’s
termination of employment or resignation or removal as a director (in either
case as determined under criteria established by the Committee) during the
applicable restriction period, all applicable Shares of Restricted Stock and
Restricted Stock Units at such time subject to restriction shall be forfeited
and reacquired by the Company; provided, however, that the Committee may, when
it finds that a waiver would be in the best interest of the Company, waive in
whole or in part any or all remaining restrictions with respect to Shares of
Restricted Stock or Restricted Stock Units.

4.



Except as otherwise provided in an Award Agreement, the Committee may not amend,
alter, suspend, discontinue or terminate any outstanding Award, prospectively or
retroactively, if such action would adversely affect the rights of the holder of
such Award, without the consent of the Participant or holder or beneficiary
thereof.

5.



The validity, construction and effect of any Award, and any rules and
regulations relating to any Award, shall be determined in accordance with the
internal laws, and not the law of conflicts, of the Yukon Territory.

6.



Shares shall not be issued pursuant to the exercise or payment of the purchase
price relating to an Award unless such exercise or payment and the issuance and
delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act, the
Exchange Act, the rules and regulations promulgated thereunder, the requirements
of any applicable stock exchange and the laws of the Yukon Territory.



 

 

--------------------------------------------------------------------------------